917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Grover C. JONES, Jr., Petitioner.
No. 90-8038.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 2, 1990.

On Petition for Writ of Mandamus.  (CR-85-80)
Grover C. Jones, Jr., petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Grover C. Jones brought this mandamus petition seeking an order disqualifying Judge Hallanan and Judge Hall, transferring his 28 U.S.C. Sec. 2255 petition to another district, recalling the mandate on his prior appeal, releasing him on bail pending the outcome of his Sec. 2255 petition, and directing the district court to act on various motions.*


2
Jones filed his Sec. 2255 petition with accompanying motions (contemporaneously with this mandamus petition) on August 10, 1990.  The district court acted on some of the motions eighteen days later--holding that the motions filed subsequent to his appeal (of his earlier Sec. 2255 petition and Rule 35 motion) are moot and motions filed prior to his appeal were ruled on in a timely fashion--but did not rule on the Sec. 2255 petition or the current motions.  The district court has not, however, unduly delayed in acting on these matters.  Further, Jones has not shown any extrajudicial bias, and his request that this Court direct recusal or transfer is denied.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Mandamus may not be used to seek rehearing of an appeal;  we therefore deny Jones's request to recall the mandate in his prior appeal.  Finally, we deny Jones's request for bail since there are other means by which the petitioner may seek the requested relief;  he may file a bail motion in the district court.  Id. at 826.  We therefore grant permission to proceed in forma pauperis and file an amended petition, and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED


*
 Jones's amended mandamus petition includes discovery motions filed in a previous Sec. 2255 petition and Fed.R.Crim.P. 35 motion.  The district court dismissed Jones's earlier Sec. 2255 petition on December 20, 1988, and denied Jones's Rule 35 motion on May 18, 1990